SIMPSON, J.
This was an application for license to sell liquor in Pickens county, which was refused because of the provisions of the act of the Legislature approved September 28,- 1903. Loc. Acts 1903, p. 392. The notice given of intention to introduce said act is as follows • “To whom it May Concern: A bill.will be introduced in the present session of the Legislature of Alabama to prohibit the sale of spirituous, vinous or malt liquors outside of an incorporated town in Pickens county, Alabama, on and after the first.day of January, 1904, provided tliat such spirituous, vinous or malt liquors shall not be sold in any incorporated town in .said county unless a majority of all the legally qualified voters of the election precinct in which such incorporated town is situated shall he in favor of such sale at an election to he held in such precinct to determine the question of sale or no sale.” The act is entitled : “An act to regulate the license and sale of .spirituous or malt liquors in Pick-ens county, Ala.” Nothing is said in the act about pi ohibiting the sale “outside of an incorporated town. On *501tlie contrary, provision is made for issuing license in any part, of said county, without regard to whether it is in an incorporated town or not. No provision is made for an election; but, on the contrary the license is to be issued on petition signed by a majority of the qualified votéis in the precinct. It is true that, in general terms, the woid “election” may be said to be “the act of choosing; choice; the act of electing one or more from others; power of choosing or selecting.” Webster’s Dictionary. .Yet “an election to be held in such precinct,” according to the custom of this ¡state, has a certain definite meaning which does not include a choice by petition. It results that the act in question is void on account of the failure to comply with section 106 of the Constitution.
There was no ei ror in taxing the costs against the appellant.
The judgment of the court is affirmed.
Tyson, Anderson, and Denson, JJ., concur.